Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2021-09-08 have been fully considered. The drawing objections are withdrawn. The arguments concerning the 103 rejections are not persuasive, however, for the purpose of advancing prosecution the examiner is changing the motivation to combine and describing the combination of prior art in more detail.
With respect to applicant’s argument on p. 9 and 11-12 that the power arm 42 of Ferri would not transmit a rotational force to a damper assembly, the examiner agrees that replacing the coupling rod 36 of Solazzo with two fixedly attached power arms 42 from Ferri would not transfer a rotational force to a damper assembly. That was not the modification the examiner had in mind. The specific modification of Solazzo made in view of Ferri is written in more detail in this office action.
With respect to applicant’s argument on pp. 9-10 about the combination of Solazzo and Ferri allegedly including the crank handle 49, worm gear 48, gear wheel 47, etc., the examiner agrees that including those elements would result in a significantly more complicated system. The combination the examiner had in mind did not include those elements.
With respect to applicant’s argument on pp. 11 about the Van Becelaere reference, the motivation for combination has been changed in this office action to avoid the alleged issues identified by the applicant.
Claim Interpretation
The applicant uses the phrase “rotational force” several times in the claims and specifications without defining this phrase. The examiner is interpreting “rotational force” as torque.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US-20180086199-A1) in view of Ferri (US-2766493-A).
Regarding claim 1, Solazzo discloses:
An adjustable bracket assembly (Solazzo, fig. 1, ref. no. 10) for transmitting an actuation force from an actuator to a plurality of damper assemblies, comprising:
a first damper assembly (Solazzo, fig. 1, first group 20); and
a second damper assembly (Solazzo, fig. 1, second group 22).
Solazzo fails to explicitly teach:
an input shaft extending along and configured to rotate about a first axis in response to an output from the actuator;
a first output lever configured to transmit a rotational force of the input shaft to a first damper assembly; and
a second output lever configured to transmit the rotational force of the input shaft to a second damper assembly.
Ferri teaches:
an input shaft (Ferri, fig. 1, stub gear shaft 50 and cross shafts 43) extending along and configured to rotate about a first axis in response to an output from the actuator (Ferri, fig. 1, handle 49);
a first output lever (Ferri, fig. 1, power arm 42 on left) configured to transmit a rotational force of the input shaft to a first damper assembly (a rotational force/torque will be transmitted to the vent 13 via the power arm 42 to the operating bar 40 to the pivot arm 37 to the hinge plate 26; in the modification of Solazzo in view of Ferri, torque will be transmitted to the first group 20 of Solazzo via the power arm 42 of Ferri to the connecting rod 30 of Solazzo to the actuating member 28 to the individual air flaps 24); and
a second output lever (Ferri, fig. 1, power arm 42 on right) configured to transmit the rotational force of the input shaft to a second damper assembly (a rotational force/torque will be transmitted to the vent 13 via the power arm 42 to the operating bar 40 to the pivot arm 37 to the hinge plate 26; in the modification of Solazzo in view of Ferri, torque will be transmitted to the second group 22 of Solazzo via the power arm 42 of Ferri to the connecting rod 34 of Solazzo to the actuating member 32 to the individual air flaps 26).
The specific modification the examiner has in mind is replacing the coupling rod 36 and shaft 38 of Solazzo with the power arms 42, stub gear shaft 50, and cross shafts 43 of Ferri. The worm drive 40 of Solazzo is replaced with a normal electric motor (widely known in the art) and moved to the side, aligned with the cross shafts 43. A PHOSITA would understand that it would need to be moved to the side to have the same function as 46, 47, and 49 of Ferri as the worm drive 40 does not have attachments at both ends. An additional stub gear shaft 50 can be used to attach the worm drive 40 of Solazzo to the right or left cross shaft 43. The power arms 42 of Ferri are mounted at the bottom of the 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of Solazzo as described in the previous paragraph in view of the teachings of Ferri (in the field of adjustable dampers) to use a smaller rotary actuator (motor) instead of a linear actuator (called a worm drive by Solazzo, which takes up considerable space as can be seen in fig. 1).
Regarding claim 2, the combined teachings teach:
The adjustable bracket assembly of claim 1, wherein the first output lever (Ferri, fig. 1, power arm 42 on the left) and the second output lever (Ferri, fig. 1, power arm 42 on the right) are mounted along a length of the input shaft (Ferri, fig. 1, stub gear shaft 50 and cross shafts 43).
Claims 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US-20180086199-A1) in view of Ferri (US-2766493-A) as applied to claim 2 above, and further in view of Van Becelaere (US-5730653-A).
Regarding claim 3, the combined teachings teach:
The adjustable bracket assembly of claim 2.
The combined teachings fail to explicitly teach:
wherein a distance between the first output lever and the second output lever along the length of the input shaft is adjustable.
Van Becelaere teaches:
wherein a distance between the first output lever and the second output lever along the length of the input shaft is adjustable (if the cross shafts 43 from Ferri are substituted with the first hex shaft 66 of Van Becelaere fig. 2 and the power arms 42 
The specific modification the examiner has in mind is replacing the cross shafts 43 of the combination (taken from Ferri) with the first hex shaft 66 of Van Becelaere fig. 2 and the power arms 42 of the combination (taken from Ferri) with the lever arm 61, clamp 62, bolt 64, and nut 65 of Van Becelaere fig. 2.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of combined teachings as described in the previous paragraph in view of the teachings of Van Becelaere (in the field of adjustable dampers) to simplify manufacturing by allowing one size of hex shaft to be made for damper assemblies with two sets of dampers of varying width between the dampers.
Regarding claim 4, the combined teachings teach:
The adjustable bracket assembly of claim 3, wherein the first output lever (Ferri, col. 2, lines 39-42) and the second output lever (see rejection for claim 3 for details) are keyed to the input shaft.
Regarding claim 5, the combined teachings teach:
The adjustable bracket assembly of claim 3, wherein the first output lever (Ferri, fig. 1, power arm 42 on the left) is mounted at the input shaft at a first end of the first output lever (bottom end of power arm 42 on the left) and has a first link mounting portion at a second end of the first output lever (Ferri, fig. 1, ref. no. 41 on the left), and wherein the second output lever (Ferri, fig. 1, power arm 42 on the right) is mounted at the input shaft at a first end of the second output lever (bottom end of power arm 42 on second link mounting portion at a second end of the second output lever (Ferri, fig. 1, ref. no. 41 on the right).
Regarding claim 6, the combined teachings teach:
The adjustable bracket assembly of claim 3, wherein the second output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable (see rejection for claim 3), wherein the second output lever further comprises a second lever fastening portion (Van Becelaere fig. 2, bolt 64) for fixing a location of the second output lever along the length of the input shaft.
Regarding claim 8, the combined teachings teach:
The adjustable bracket assembly of claim 6.
The combined teachings fail to explicitly teach:
wherein the first output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable, wherein the first output lever further comprises a first lever fastening portion for fixing the location of the first output lever along the length of the input shaft.
Van Becelaere teaches:
wherein the first output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable (if the cross shafts 43 from Ferri are substituted with the first hex shaft 66 of Van Becelaere fig. 2 and the first output lever from Ferri is replaced with the first output lever of Van Becelaere fig. 2, which comprises a lever arm 61, clamp 62, bolt 64, and nut 65, then this limitation is met because as understood by the examiner as shown in fig. 2, the second output lever of Van Becelaere can be moved up and down the first hex shaft 66), first lever fastening portion (Van Becelaere fig. 2, bolt 64) for fixing the location of the first output lever along the length of the input shaft.
The specific modification the examiner has in mind is replacing the cross shafts 43 of the combination (taken from Ferri) with the first hex shaft 66 of Van Becelaere fig. 2 and the power arms 42 of the combination (taken from Ferri) with the lever arm 61, clamp 62, bolt 64, and nut 65 of Van Becelaere fig. 2.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of combined teachings as described in the previous paragraph in view of the teachings of Van Becelaere (in the field of adjustable dampers) to simplify manufacturing by allowing one size of hex shaft to be made for damper assemblies with two sets of dampers of varying width between the dampers.
Regarding claim 9, the combined teachings teach:
The adjustable bracket assembly of claim 3.
The combined teachings fail to explicitly teach:
wherein the first output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable, wherein the first output lever further comprises a first lever fastening portion for fixing the location of the first output lever along the length of the input shaft.
Van Becelaere teaches:
wherein the first output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable (if the cross shafts 43 from Ferri are substituted with the first hex shaft 66 of Van Becelaere fig. 2 and the first output lever from Ferri is replaced with the first output lever of Van first lever fastening portion (Van Becelaere fig. 2, bolt 64) for fixing the location of the first output lever along the length of the input shaft.
The specific modification the examiner has in mind is replacing the cross shafts 43 of the combination (taken from Ferri) with the first hex shaft 66 of Van Becelaere fig. 2 and the power arms 42 of the combination (taken from Ferri) with the lever arm 61, clamp 62, bolt 64, and nut 65 of Van Becelaere fig. 2.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of the combined teachings as described in the previous paragraph in view of the teachings of Van Becelaere (in the field of adjustable dampers) to simplify manufacturing by allowing one size of hex shaft to be made for damper assemblies with two sets of dampers of varying width between the dampers.
Regarding claim 10, the combined teachings teach:
The adjustable bracket assembly of claim 3.
The combined teachings fail to explicitly teach:
an actuator mounting portion for mounting an actuator thereto;
an input shaft support portion for rotatably supporting the input shaft with relation to the actuator;
a first damper assembly mounting portion for mounting the input shaft support portion to the first damper assembly at a first mounting location; and
a second damper assembly mounting portion for mounting the input shaft support portion to a second damper assembly at a second mounting location, wherein the second damper assembly portion includes an adjustable mounting interface configured to allow for adjustment of a mounting distance between the first mounting location and the second mounting location.
Ferri teaches:
an actuator mounting portion (Ferri, fig. 1, bottom of gear box 46) for mounting an actuator thereto;
an input shaft support portion (Ferri, fig. 1, top of gear box 46) for rotatably supporting the input shaft with relation to the actuator;
a first damper assembly mounting portion (Ferri, fig. 1, bracket 44 on the left side) for mounting the input shaft support portion to the first damper assembly at a first mounting location; and
a second damper assembly mounting portion (Ferri, fig. 1, bracket 44 on the right side) for mounting the input shaft support portion to a second damper assembly at a second mounting location, wherein the second damper assembly portion includes an adjustable mounting interface configured to allow for adjustment of a mounting distance between the first mounting location and the second mounting location (see rejection for claim 3).
The specific modification the examiner has in mind adds the brackets 44 of Ferri to Solazzo, mounts the actuator to the air flap frame 12 of Sollazo per Ferri, and adds a support portion similar to Ferri’s gear box 46 (albeit without the gears) to support the input shaft.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of the combined teachings as described in the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US-20180086199-A1) in view of Ferri (US-2766493-A) and Van Becelaere (US-5730653-A) as applied to claim 6 above, and further in view of Hoyer (US-2699106-A).
Regarding claim 7, the combined teachings teach:
The adjustable bracket assembly of claim 6.
The combined teachings fail to explicitly teach:
wherein the second lever fastening portion is a set screw configured contact the input shaft to fix the location of the second output lever along the length of the input shaft.
Hoyer teaches:
wherein the second lever fastening portion is a set screw (Hoyer, fig. 1, set screw 33) configured contact the input shaft to fix the location of the second output lever along the length of the input shaft.
The specific modification the examiner has in mind uses a set screw to attach the lever arm 61 of Van Becelaere instead of Van Becelaere’s clamp 62.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of the combined teachings as described in the previous paragraph in view of the teachings of Hoyer (in the field of adjustable dampers) to simplify manufacturing as the complex folded structure of Van Becelaere would not be necessary; a circular structure like that of Ferri’s power arm 42 could work if modified with a threaded hole.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US-20180086199-A1) in view of Logsdon (US-3973590-A) and Ferri (US-2766493-A).
Regarding claim 11, Solazzo teaches:
A damper system (Solazzo, fig. 1, ref. no. 10) for selectively controlling airflow in a first duct and a second duct, comprising:
a first damper assembly (Solazzo, fig. 1, first group 20) with a first plurality of blades;
a second damper assembly (Solazzo, fig. 1, second group 22) with a second plurality of blades.
Solazzo fails to explicitly teach:
wherein the first damper assembly is configured to be mounted at a first position in-line with the first duct;
wherein the second damper assembly is configured to be mounted at a second position in-line with the second duct, wherein the second position is spaced apart from the first position;
an actuator for controlling a position of the first plurality of blades and the second plurality of blades via an adjustable bracket assembly, the adjustable bracket assembly comprising:
a shaft extending along and configured to rotate about a first axis in response to an output from the actuator, wherein the first plurality of blades and the second plurality of blades extend along the first axis;
a first output lever configured to transmit a rotational force of the shaft to the first damper assembly; and
a second output lever configured to transmit the rotational force of the shaft to the second damper assembly.
Logsdon teaches:
wherein the first damper assembly (Logsdon, fig. 1, first flow control valve or louver means) is configured to be mounted at a first position in-line with the first duct (Logsdon, fig. 1, inlet conduit 11);
wherein the second damper assembly (Logsdon, fig. 1, second flow control valve or louver means) is configured to be mounted at a second position in-line with the second duct (Logsdon, fig. 1, inlet conduit 12), wherein the second position is spaced apart from the first position (see Logsdon, fig. 1);
The specific modification the examiner has in mind adds a first and second duct attached to the damper assembly, along with the associated duct mounting components.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of Solazzo as described in the previous paragraph in view of the teachings of Logsdon (in the field of adjustable dampers) to use the damper assembly to control air flow in ducts.
Ferri teaches:
an actuator (Ferri, fig. 1, handle 49) for controlling a position of the first damper and the second damper via an adjustable bracket assembly, the adjustable bracket assembly comprising:
a shaft (Ferri, fig. 1, stub gear shaft 50 and cross shafts 43) extending along and configured to rotate about a first axis in response to an output from the actuator;
a first output lever (Ferri, fig. 1, power arm 42 on left) configured to transmit a rotational force of the shaft to the first damper assembly (if power arm 42 on the left is substituted for Solazzo’s coupling rod 36 then this limitation is met); and
a second output lever (Ferri, fig. 1, power arm 42 on right) configured to transmit the rotational force of the shaft to the second damper assembly (if power arm 42 on the 
The specific modification the examiner has in mind is replacing the coupling rod 36 and shaft 38 of Solazzo with the power arms 42, stub gear shaft 50, and cross shafts 43 of Ferri. The worm drive 40 of Solazzo is replaced with a normal electric motor (widely known in the art) and moved to the side, aligned with the cross shafts 43. A PHOSITA would understand that it would need to be moved to the side to have the same function as 46, 47, and 49 of Ferri as the worm drive 40 does not have attachments at both ends. An additional stub gear shaft 50 can be used to attach the worm drive 40 of Solazzo to the right or left cross shaft 43. The power arms 42 of Ferri are mounted at the bottom of the connecting rods 30 and 34 of Solazzo, just like the power arms 42 are mounted to the analogous operating bars 40 of Ferri.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of the combined teachings as described in the previous paragraph in view of the teachings of Ferri (in the field of adjustable dampers) to use a smaller rotary actuator (motor) instead of a linear actuator (called a worm drive by Solazzo, which takes up considerable space as can be seen in fig. 1).
Regarding claim 12, the combined teachings teach:
The adjustable bracket assembly of claim 11, wherein the first output lever (Ferri, fig. 1, power arm 42 on the left) and the second output lever (Ferri, fig. 1, power arm 42 on the right) are mounted along a length of the input shaft (Ferri, fig. 1, stub gear shaft 50 and cross shafts 43).
Claims 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US-20180086199-A1) in view of Logsdon (US-3973590-A) and Ferri (US-2766493-A) as applied to claim 12 above, and further in view of Van Becelaere (US-5730653-A).
Regarding claim 13, the combined teachings teach:
The adjustable bracket assembly of claim 12.
The combined teachings fail to explicitly teach:
wherein a distance between the first output lever and the second output lever along the length of the input shaft is adjustable to align the second output lever with a second damper assembly first damper lever when the first output lever is aligned with a first damper assembly first damper lever.
Van Becelaere teaches:
wherein a distance between the first output lever and the second output lever along the length of the input shaft is adjustable (if the cross shafts 43 from Ferri are substituted with the first hex shaft 66 of Van Becelaere fig. 2 and the second output lever from Ferri is replaced with the second output lever of Van Becelaere fig. 2, which comprises a lever arm 61, clamp 62, bolt 64, and nut 65, then this limitation is met because as understood by the examiner as shown in fig. 2, the second output lever of Van Becelaere can be moved up and down the first hex shaft 66) to align the second output lever with a second damper assembly first damper lever when the first output lever is aligned with a first damper assembly first damper lever.
The specific modification the examiner has in mind is replacing the cross shafts 43 of the combination (taken from Ferri) with the first hex shaft 66 of Van Becelaere fig. 2 and the power arms 42 of the combination (taken from Ferri) with the lever arm 61, clamp 62, bolt 64, and nut 65 of Van Becelaere fig. 2.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of combined teachings as described in the previous paragraph in view of the teachings of Van Becelaere (in the field of adjustable dampers) to simplify 
Regarding claim 14, the combined teachings teach:
The adjustable bracket assembly of claim 13, wherein the first output lever (Ferri, col. 2, lines 39-42) and the second output lever (see rejection for claim 13 for details) are keyed to the input shaft.
Regarding claim 15, the combined teachings teach:
The adjustable bracket assembly of claim 13, wherein the first output lever (Ferri, fig. 1, power arm 42 on the left) is mounted at the input shaft at a first end of the first output lever (bottom end of power arm 42 on the left) and has a first link mounting portion at the second end of the first output lever (Ferri, fig. 1, ref. no. 41 on the left), and wherein the second output lever (Ferri, fig. 1, power arm 42 on the right) is mounted at the input shaft at a first end of the second output lever (bottom end of power arm 42 on the right) and has a second link mounting portion at a second end of the second output lever (Ferri, fig. 1, ref. no. 41 on the right).
Regarding claim 16, the combined teachings teach:
The adjustable bracket assembly of claim 13, wherein the second output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable (see rejection for claim 13), wherein the second output lever further comprises a second lever fastening portion (Van Becelaere fig. 2, bolt 64) for fixing a location of the second output lever along the length of the shaft.
Regarding claim 18, the combined teachings teach:
The adjustable bracket assembly of claim 16.

wherein the first output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable, wherein the first output lever further comprises a first lever fastening portion for fixing a location of the first output lever along the length of the input shaft.
Van Becelaere teaches:
wherein the first output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable (if the cross shafts 43 of Ferri are substituted with the first hex shaft 66 of Van Becelaere fig. 2 and the first output lever of Ferri is replaced with the first output lever of Van Becelaere fig. 2, which comprises a lever arm 61, clamp 62, bolt 64, and nut 65, then this limitation is met because as understood by the examiner as shown in fig. 2, the second output lever of Van Becelaere can be moved up and down the first hex shaft 66), wherein the first output lever further comprises a first lever fastening portion (Van Becelaere fig. 2, bolt 64) for fixing the location of the first output lever along the length of the input shaft.
The specific modification the examiner has in mind is replacing the cross shafts 43 of Ferri with the first hex shaft 66 of Van Becelaere fig. 2 and the power arms 42 of Ferri with the lever arm 61, clamp 62, bolt 64, and nut 65 of Van Becelaere fig. 2.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of combined teachings as described in the previous paragraph in view of the teachings of Van Becelaere (in the field of adjustable dampers) to simplify manufacturing by allowing one size of hex shaft to be made for damper assemblies with two sets of dampers of varying width between the dampers.
Regarding claim 19, the combined teachings teach:
The adjustable bracket assembly of claim 13.
The combined teachings fail to explicitly teach:
wherein the first output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable, wherein the first output lever further comprises a first lever fastening portion for fixing the location of the first output lever along the length of the input shaft.
Van Becelaere teaches:
wherein the first output lever is slideably mounted to the input shaft so that a distance between the first output lever and the second output lever is adjustable (if the cross shafts 43 of Ferri are substituted with the first hex shaft 66 of Van Becelaere fig. 2 and the first output lever of Ferri is replaced with the first output lever of Van Becelaere fig. 2, which comprises a lever arm 61, clamp 62, bolt 64, and nut 65, then this limitation is met because as understood by the examiner as shown in fig. 2, the second output lever of Van Becelaere can be moved up and down the first hex shaft 66), wherein the first output lever further comprises a first lever fastening portion (Van Becelaere fig. 2, bolt 64) for fixing the location of the first output lever along the length of the input shaft.
The specific modification the examiner has in mind is replacing the cross shafts 43 of Ferri with the first hex shaft 66 of Van Becelaere fig. 2 and the power arms 42 of Ferri with the lever arm 61, clamp 62, bolt 64, and nut 65 of Van Becelaere fig. 2.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of combined teachings as described in the previous paragraph in view of the teachings of Van Becelaere (in the field of adjustable dampers) to simplify 
Regarding claim 20, the combined teachings teach:
The adjustable bracket assembly of claim 13.
The combined teachings fail to explicitly teach:
a shaft support portion for rotatably supporting the input shaft with relation to the actuator;
a first damper assembly mounting portion for mounting the input shaft support portion to a first damper assembly at a first mounting location; and
a second damper assembly mounting portion for mounting the input shaft support portion to a second damper assembly at a second mounting location, wherein the second damper assembly mounting portion includes an adjustable mounting interface configured to allow for adjustment of a mounting distance between the first mounting location and the second mounting location.
Ferri teaches:
a shaft support portion (Ferri, fig. 1, top of gear box 46) for rotatably supporting the input shaft with relation to the actuator;
a first damper assembly mounting portion (Ferri, fig. 1, bracket 44 on the left side) for mounting the input shaft support portion to a first damper assembly at a first mounting location; and
a second damper assembly mounting portion (Ferri, fig. 1, bracket 44 on the right side) for mounting the input shaft support portion to a second damper assembly at a second mounting location, wherein the second damper assembly mounting portion includes an adjustable mounting interface configured to allow for adjustment of a mounting distance between the first mounting location and the second mounting location (see rejection for claim 3).
The specific modification the examiner has in mind adds the brackets 44 of Ferri to Solazzo, mounts the actuator to the air flap frame 12 of Sollazo per Ferri, and adds a support portion similar to Ferri’s gear box 46 (albeit without the gears) to support the input shaft.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the adjustable bracket assembly of the combined teachings as described in the previous paragraph in view of the teachings of Ferri (in the field of adjustable dampers) to securely attach the rotary actuator and associated shafts.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzo (US-20180086199-A1) in view of Logsdon (US-3973590-A), Ferri (US-2766493-A), and Van Becelaere (US-5730653-A) as applied to claim 16 above, and further in view of Hoyer (US-2699106-A).
Regarding claim 17, the combined teachings teach:
The adjustable bracket assembly of claim 16.
The combined teachings fail to explicitly teach:
wherein the second lever fastening portion is a set screw configured contact the input shaft to fix the location of the second output lever along the length of the output shaft.
Hoyer teaches:
wherein the second lever fastening portion is a set screw (Hoyer, fig. 1, set screw 33) configured contact the input shaft to fix the location of the second output lever along the length of the output shaft.
The specific modification the examiner has in mind uses a set screw to attach the lever arm 61 of Van Becelaere instead of Van Becelaere’s clamp 62.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160032642-A1 teaches a similar system of damper assembles with a rack and pinion instead of a lever.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BENJAMIN TRETTEL/               Examiner, Art Unit 3762                                                                                                                                                                                         
/EDELMIRA BOSQUES/               Supervisory Patent Examiner, Art Unit 3762